DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/14/2020, 5/26/2021, and 6/8/2022 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bublitz et al. (US 2018/0020912).
Regarding Claim 1, Bublitz discloses a camera module (Fig. 1, OCT 1), comprising: a lens module comprising one or more lenses (Fig. 1, pathlength adjusting device 21 couples out the radiation through the retro reflector by way of a lens, as shown, Paragraph 0050);

    PNG
    media_image1.png
    692
    584
    media_image1.png
    Greyscale

and an optical path adjustment member disposed to face the lens module (Fig. 1, pathlength adjusting device 21 faces a lens, as shown, Paragraph 0050) or an imaging plane, and configured to be driven in a direction of an optical axis of the lens module (Fig. 1, pathlength adjusting device 21 is driven in the direction of the double arrow, as shown, Paragraph 0050) to vary a distance from a rearmost lens of the lens module to the imaging plane (Fig. 1, detector 19 imaging plane, Paragraph 0053).
Regarding Claim 2, Bublitz discloses as is set forth above and further discloses
wherein the optical path adjustment member is configured such that an optical path of incident light incident on the optical path adjustment member is parallel to an optical path of emitted light emitted from the optical path adjustment member (Fig. 1, incident and emitted light of retroflector device 22 are parallel, as shown, Paragraph 0050).

    PNG
    media_image2.png
    692
    584
    media_image2.png
    Greyscale

Regarding Claim 3, Bublitz discloses as is set forth above and further discloses
wherein the optical path adjustment member comprises a first optical path folding portion and a second optical path folding portion, wherein the first optical path portion is configured to reflect or refract light incident from the lens module to the second optical path folding portion, and wherein the second optical path folding portion configured to reflect or refract the light reflected or refracted from the first optical path folding portion to the imaging plane (Fig. 1, incident and emitted light of retroflector device 22, as shown, Paragraph 0050).

    PNG
    media_image3.png
    692
    584
    media_image3.png
    Greyscale

Regarding Claim 4, Bublitz discloses as is set forth above and further discloses
further comprising: a first driving assembly configured to move the optical path adjustment member in a direction parallel to the optical axis (Fig. 1, pathlength adjusting device 21 is driven in the direction of the double arrow which is the optical axis, as shown, Paragraph 0050).


Regarding Claim 9, Bublitz discloses as is set forth above and further discloses
further comprising: a second optical path folding member disposed between the optical path adjustment member and the imaging plane, and configured to reflect or refract light to the imaging plane. (Fig. 1,  a second optical path folding member, as shown, is between the retroflector device 22 and the imaging plane 19, as shown, Paragraph 0050).

    PNG
    media_image4.png
    692
    584
    media_image4.png
    Greyscale





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bublitz et al. (US 2018/0020912) in view of Nishioka et al. (US 2004/0136093).
Regarding Claim 11, Bublitz discloses as is set forth above but doesn’t specifically disclose further comprising: a support member supporting the optical path adjustment member; a housing configured to receive the lens module and the support member; and a bearing member disposed between the support member and the housing to enable movement of the support member in the direction of the optical axis.
However Nishioka, in the same field of endeavor, teaches 
further comprising: a support member (Fig. 1D, variable configuration mirror 12, Paragraph 0079) supporting the optical path adjustment member (Fig. 1D, variable configuration mirror 12 holds the mirror body 12c, Paragraph 0080); a housing (Fig. 1D, front casing 1 and rear casing 2, Paragraph 0077) configured to receive the lens module and the support member (Fig. 1D, front casing 1 receives the lens 10 and rear casing 2 receives the variable configuration mirror 12, Paragraphs 0077-0079); and a bearing member (Fig. 1D, mirror hold 13, Paragraph 0079) disposed between the support member and the housing (Fig. 1D, mirror hold 13 is between the variable configuration mirror 12 and the rear casing 2, Paragraph 0079) to enable movement of the support member in the direction of the optical axis (Paragraph 0079), for the purpose of providing substantial support for the optical elements.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the camera module of Bublitz with the further comprising: a support member supporting the optical path adjustment member; a housing configured to receive the lens module and the support member; and a bearing member disposed between the support member and the housing to enable movement of the support member in the direction of the optical axis of Nishioka, for the purpose of providing substantial support for the optical elements.

Allowable Subject Matter
Claims 5, 6-7, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 5, none of the prior art either alone or in combination disclose or teach of a camera module including, as the distinguishing feature(s) in combination with the other limitations wherein a distance from the rearmost lens to the optical path adjustment member is smaller than a distance from the optical path adjustment member to the imaging plane.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of a camera module including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising: a first optical path folding member configured to reflect or refract light reflected from an object to the lens module.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of a camera module including, as the distinguishing feature(s) in combination with the other limitations wherein the lens module comprises a lens configured to have different lengths in a first direction intersecting the optical axis and a second direction intersecting the optical axis.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of a camera module including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising: a second driving assembly configured to move the lens module in the direction of the optical axis.
Examiner’s Statement/Reasons for Allowance
Regarding Claim 12, Bublitz et al. (US 2018/0020912) discloses a camera module, comprising: 
a first lens module including a first lens group disposed along a first optical axis
(Fig. 1, pathlength adjusting device 21 couples out the radiation through the retro reflector by way of a lens, as shown, Paragraph 0050);

    PNG
    media_image1.png
    692
    584
    media_image1.png
    Greyscale

;
Youssefi et al. (US 2006/0152677) further discloses 
 a second lens module including a second lens group disposed along a second optical axis parallel to the first optical axis (Fig. 2, lens 326); 
Bublitz et al. (US 2018/0020912) additionally discloses
an optical path adjustment member configured to reflect or refract light refracted by the first lens module to the second lens module (Fig. 1, pathlength adjusting device 21 faces a lens, as shown, Paragraph 0050); 
a first driving assembly (Fig. 1, pathlength adjusting device 21 is driven in the direction of the double arrow, as shown, Paragraph 0050) configured to move the optical path adjustment member in a direction of the first optical axis; 
Youssefi et al. (US 2006/0152677) further discloses 
a second driving assembly (Fig. 2, lens 338) configured to move the first lens module in the direction of the first optical axis.
However neither Bublitz et al. (US 2018/0020912) nor Youssefi et al. (US 2006/0152677) disclose “a third driving assembly configured to move the second lens module in the direction of the second optical axis.”.
Additionally, neither Nishioka et al. (US 2004/0136093), Crandall (US 3,604,795), Bashkansky et al. (US 5,270,853), Ross et al. (US 2002/0159029), nor the prior art of record, meet the deficiencies of Bublitz et al. (US 2018/0020912) and Youssefi et al. (US 2006/0152677).
Claims 12-15 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 12:  The prior art of record does not disclose or suggest a camera module comprising “a third driving assembly configured to move the second lens module in the direction of the second optical axis”, along with other claim limitations. Claims 13-15 are allowable due to pendency on independent claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872